 



(Canadian employees)
Exhibit 10.23
ACTIVANT GROUP INC.
STOCK OPTION GRANT NOTICE
2006 Stock Incentive Plan
     Activant Group Inc. (“Company”), pursuant to its 2006 Stock Incentive Plan
(“Plan”), hereby grants to the “Optionholder” identified below a stock option
(the “Option”) to purchase the number of shares (“ Shares”) of the Company’s
Common Stock set forth below. This Option is subject to all of the terms and
conditions as set forth herein and in the Option Agreement, the Plan and the
Notice of Exercise, all of which are attached hereto and incorporated herein in
their entirety.

         
Optionholder:
             
Date of Grant:
             
Vesting Commencement Date:
             
Number of Shares Subject to Option:
             
Exercise Price (Per Share):
  US $    
 
       
Total Exercise Price:
  US    
 
       
Expiration Date:
             

     
Type of Grant:
  Nonstatutory Stock Option
 
   
Exercise Schedule:
  Same as Vesting Schedule.
 
   
Vesting Schedule:
  - 20% of the Shares vest 12 months after the Vesting Commencement Date
 
  - 5% of the Shares vest on the last day of each three-month period thereafter
over the next 48 months

Method of Payment Upon Exercise: Such methods as are set forth in Section 3 of
the attached Option Agreement
Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Option
Agreement and the Plan. Optionholder further acknowledges that as of the Date of
Grant, this Grant Notice, the Option Agreement and the Plan set forth the entire
understanding between Optionholder and the Company regarding the acquisition of
stock in the Company and supersede all prior oral and written agreements on that
subject with the exception of (i) options previously granted and delivered to
Optionholder under the Plan, and (ii) the following agreements only:
Other Agreements: The Option is also subject to the terms of [(1) the Employment
Agreement dated as of [     ], between the Optionholder and the Company and (2)]
the [Employee] Stockholders Agreement dated as of                         ,
2006, executed by the stockholders of the Company.

                  ACTIVANT GROUP INC.   OPTIONHOLDER  
By:
                       
 
      Signature       Signature
 
               
Title:
          Date:              
 
               
Date:
                           

Attachments: Option Agreement, 2006 Stock Incentive Plan, and Notice of Exercise

 



--------------------------------------------------------------------------------



 



(Canadian employees)
ACTIVANT GROUP INC.
2006 STOCK INCENTIVE PLAN
OPTION AGREEMENT
          Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this
Option Agreement, Activant Group Inc. (the “Company”) has granted you a stock
option under its 2006 Stock Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not defined in this
Option Agreement but defined in the Plan shall have the same definitions as in
the Plan. For the avoidance of doubt, the terms and conditions of the Grant
Notice are a part of the Option Agreement, unless otherwise specified.
          The details and terms and conditions of this Option Agreement shall
govern your Option, and shall replace any details and terms and conditions on
the same matter set forth in the Plan:
          1. Vesting.
          (a) Subject to the limitations contained herein, your Option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service. Notwithstanding any other provision of
this Option Agreement or the Plan, in the event of an involuntary termination of
Continuous Service, without Cause, the termination of Continuous Service shall
be effective (and vesting shall cease) as of the date stated in the relevant
notice of termination and, subject to applicable employment standards
legislation, will not be extended by any common law notice period or other
period of leave.
          (b) Notwithstanding any provision of this Option Agreement to the
contrary, in the event of the consummation of a Change in Control of the
Company, the Option shall, to the extent not then vested and not previously
cancelled or terminated, accelerate and immediately become fully vested and
exercisable; provided, however, that paragraph 11(b)(i)(1) of the Plan shall not
be applicable with respect to the Option granted herein.
          2. Number of Shares and Exercise Price. The number of shares of Common
Stock subject to your Option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for various adjustments in
the Company’s equity capital structure, as provided in the Plan.
          3. Method of Payment.
          (a) Payment of the exercise price is due in full upon exercise of all
or any part of your Option. You may elect to make payment of the exercise price
in cash or by check. Alternatively, in the Company’s sole discretion at the time
your Option is exercised and provided that at the time of exercise the Common
Stock is publicly traded and quoted regularly in The Wall Street Journal,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of

 



--------------------------------------------------------------------------------



 



(Canadian employees)
Common Stock, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds. Notwithstanding the terms of the previous
sentence, you may not be permitted to exercise your Option pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board if such
exercise would violate the provisions of Section 402 of the Sarbanes-Oxley Act
of 2002.
          (b) The Company may permit you to make payment of the exercise price,
in whole or in part, in shares of Common Stock having a Fair Market Value equal
to the amount of the aggregate exercise price or such portion thereof, as
applicable; provided, however, that shares of Common Stock obtained through any
Stock Award from the Company of its Affiliates may not be used to make such a
payment and provided that you must satisfy all such requirements as may be
imposed by the Board including without limitation that you have held such shares
for not less than six months (or such other period as established from time to
time by the Board in order to avoid a supplemental charge to earnings for
financial accounting purposes).
          (c) Where you are permitted to pay the exercise price of an Option
and/or taxes relating to the exercise of an Option by delivering shares of
Common Stock, you may, subject to procedures satisfactory to the Board, satisfy
such delivery requirement by presenting proof that you are the Beneficial Owner
of such shares of Common Stock, in which case the Company shall treat the Option
as exercised without further payment and shall withhold such number of shares
from the Shares acquired by the exercise of the Option.
          4. Whole Shares. You may exercise your Option only for whole shares of
Common Stock.
          5. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your Option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your Option must also comply
with other Applicable Laws governing your Option, and you may not exercise your
Option if the Company determines that such exercise would not be in material
compliance with Applicable Law.
          6. Term. You may not exercise your Option before the commencement of
its term on the Date of Grant or after its term expires. Subject to the
provisions of the Plan and this Option Agreement, you may exercise all or any
part of the vested portion of the Option at any time prior to the earliest to
occur of:
          (a) the date on which your Continuous Service is terminated for Cause;

2



--------------------------------------------------------------------------------



 



(Canadian employees)
          (b) three (3) months after the termination of your Continuous Service
other than a termination for Cause or by reason of your death or Disability,
subject to paragraph 1(a), above;
          (c) twelve (12) months after the termination of your Continuous
Service due to your Disability or death; or
          (d) the Expiration Date.
          (e) Extension if Exercise is Prevented. Notwithstanding the foregoing,
if the exercise of your Option is prevented within the applicable time periods
set forth in Sections 6(b) or (c) as a result of the operation of Section 5
above, or Section 6(h) or Section 13 of the Plan, your Option shall not expire
before the date that is thirty (30) days after the date that you are notified by
the Company that the Option is again exercisable, but in any event no later than
the Expiration Date indicated in your Grant Notice.
          7. Exercise Procedures.
          (a) Subject to Section 5 above and other relevant terms and conditions
of the Plan and this Option Agreement, you may exercise the vested portion of
your Option during its term by delivering a Notice of Exercise (in a form
designated by the Company) together with the exercise price to the Company’s
Chief Financial Officer, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then reasonably require.
          (b) By exercising your Option, you agree that, as a condition to any
exercise of your Option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your Option, or (2) other applicable events.
          (c) By exercising your Option, you agree that the Company (or a
representative of the underwriter(s)) may, in connection with the first
underwritten registration of the offering of any equity securities of the
Company under the Securities Act (or any underwritten registration of any
securities of the Company prior to that time), or as otherwise required pursuant
to the terms of the Applicable Stockholders Agreement, require that for a
specified period of time, you not sell, dispose of, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale, any shares of
Common Stock or other securities of the Company held by you, or may impose such
other restrictions on transfer to the same extent as the Initial Investors. You
further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop transfer
instructions with respect to your shares of Common Stock until the end of such
period. The underwriters of the Company’s stock are intended third party

3



--------------------------------------------------------------------------------



 



(Canadian employees)
beneficiaries of this Section 7(c) and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.
          (d) As a condition of any exercise of your Option, you and your
spouse, if any, agree that prior to the effectiveness of the first underwritten
registration of the Company’s equity securities under the Securities Act, you
shall not transfer any or all of the shares of Common Stock purchased upon
exercise of your Option unless pursuant to the terms of the Applicable
Stockholders Agreement.
          8. Documents Governing Issued Common Stock. Shares of Common Stock
that you acquire upon exercise of your Option are subject to the terms of the
Plan, the Applicable Stockholders Agreement, the Company’s bylaws, the Company’s
certificate of incorporation, any agreement relating to such shares of Common
Stock to which you become a party, or any other similar document. You should
ensure that you understand your rights and obligations as a stockholder of the
Company prior to the time that you exercise your Option.
          9. Limitations on Transfer of Options. You may transfer all or any
portion of your vested Option to a trust or custodianship, the beneficiaries of
which may include only you, your spouse or your lineal descendants (including
children by adoption and step children) (an “Eligible Transferee”); provided
that such Eligible Transferee shall have executed a transfer agreement in a form
determined by the Company to ensure such Eligible Transferee is subject to the
same restrictions on that portion of the Option transferred to such Eligible
Transferee as if the transfer had not occurred. You should consult a tax advisor
before transferring any portion of your vested Option.
          10. Option Not a Service Contract. Your Option is not an employment
contract, and nothing in your Option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or any of its Affiliates, or of the Company or any of its Affiliates
to continue your employment. In addition, nothing in your Option shall obligate
the Company or any of its Affiliates, their respective stockholders, boards of
directors, officers or employees to continue any relationship that you might
have as a Director or Consultant or otherwise for the Company or any of its
Affiliates.
          11. Withholding Obligations.
          (a) At the time you exercise your Option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “same day sale”
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company and Applicable Law, including, but not
limited to, Section 402 of the Sarbanes-Oxley Act of 2002) any sums required to
satisfy the federal, state, local and foreign tax (including Canadian federal
and provincial income taxes) and tax withholding obligations of the Company or
any of its Affiliates, which arise in connection with your Option.

4



--------------------------------------------------------------------------------



 



(Canadian employees)
          (b) You may not exercise your Option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied or appropriate
arrangements (acceptable to the Company) are made therefor. You hereby authorize
the Company to sell or arrange for the sale of any Shares necessary to meet any
applicable tax withholding obligations and/or you undertake to pay the Company
and/or any Affiliate all amounts necessary to satisfy any such tax withholding
obligations.
          12. Notices. Any notices provided for in your Option or the Plan shall
be given in writing and shall be deemed given and effective upon the occurrence
of (a) the signing by the recipient of an acknowledgement of receipt form
accompanying delivery through the U.S. mail sent by certified mail, return
receipt requested, (b) delivery to the recipient’s address by overnight delivery
(e.g., FedEx, UPS, or DHL) or other commercial delivery service, or (c) delivery
in person or by personal courier.
          13. Option Subject to Applicable Stockholders Agreement and Plan
Document. Your Option and any shares of Common Stock acquired upon exercise of
your Option are subject to the Applicable Stockholders Agreement. Your Option is
also subject to all of the provisions of the Plan, the provisions of which are
hereby made a part of your Option, and is further subject to all
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted pursuant to the Plan, to the extent not inconsistent
with the terms of this Option Agreement.
          14. Miscellaneous.
          (a) It is the express wish of the parties that this Option Agreement
and all documents relating thereto be drafted in the English language. Is est de
la volonté expresse des parties que la présente Entente d’option d’achat
d’action et tous les documents s’y rapportant sioent rédigés dans la langue
anglaise.
          (b) You should consult a tax advisor before exercising this Option or
disposing of the Shares acquired thereunder. The Company cannot provide tax
advice to you and nothing in this Option Agreement or other communications
provided to you may be so construed. You hereby acknowledge and agree that the
ultimate liability for any and all tax, social insurance and payroll tax
withholding (“Tax-Related Items”) is and remains your responsibility and
liability, and that the Company and its Affiliates:

  (i)   make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option and the subsequent sale of the
Shares acquired pursuant to such exercise; and     (ii)   do not commit to
structure the terms of the grant or any aspect of the Option to yield any
particular tax result or to reduce or eliminate your liability for Tax-Related
Items.

          (c) You acknowledge and agree that you have reviewed your Option in
its entirety, have had an opportunity to obtain the advice of counsel and your
personal

5



--------------------------------------------------------------------------------



 



(Canadian employees)
tax advisor prior to executing and accepting your Option and fully understand
all provisions of your Option.

6



--------------------------------------------------------------------------------



 



(Canadian employees)
NOTICE OF EXERCISE

     
Activant Group Inc.
  Date of Exercise:                                         
c/o Activant Solutions Inc.
   
7683 Southfront Road
   
Livermore, CA 94551
   

Ladies and Gentlemen:
     This constitutes notice under my Option that I elect to purchase the number
of Shares for the price set forth below.

                 
 
  Option dated:                          
 
               
 
  Number of Shares as to which Option is exercised:                          
 
               
 
  Certificates to be issued in name of:                          
 
               
 
  Total exercise price:   $        
 
               
 
               
 
  Cash payment delivered herewith:   $        
 
               

     By this exercise, I agree (i) to execute or provide such additional
documents as Activant Group Inc. (the “Company”) may reasonably require pursuant
to the terms of this Notice of Exercise and the Company’s 2006 Stock Incentive
Plan (the “Plan”) and (ii) to provide for the payment by me to the Company (in
the manner designated by the Company) of the Company’s withholding obligation,
if any, relating to the exercise of this Option.
     I hereby make the following certifications and representations with respect
to the number of shares of Common Stock of the Company listed above (the
“Shares”):
     I am aware that my investment in the Company is a speculative investment
that has limited liquidity and is subject to the risk of complete loss. I am
able, without impairing my financial condition, to hold the Shares for an
indefinite period and to suffer a complete loss of my investment in the Shares.
     I represent and warrant to the Company that I am acquiring and will hold
the Shares for investment for my account only, and not with a view to, or for
resale in connection with, any “distribution” of the Shares within the meaning
of the Securities Act of 1933 (the “Securities Act”) or the similar laws of any
state or foreign jurisdiction.
     I understand that the Shares have not been registered under the Securities
Act, the Securities Exchange Act of 1934, or under the similar laws of any state
or foreign jurisdiction (collectively, “Applicable Securities Laws”) by reason
of a specific exemption therefrom and that the Shares must be held indefinitely,
unless they are subsequently registered under the

 



--------------------------------------------------------------------------------



 



(Canadian employees)
Applicable Securities Laws or I obtain an opinion of counsel (in form and
substance satisfactory to the Company and its counsel) that registration is not
required.
     I acknowledge that the Company is under no obligation to register the
Shares under Applicable Securities Laws, except as provided in the Option
Agreement or the Applicable Stockholders Agreement (as defined in the Plan).
     I am aware of the adoption of Rule 144 by the Securities and Exchange
Commission under the Securities Act, which permits limited public resales of
securities acquired in a non-public offering, subject to the satisfaction of
certain conditions. These conditions may include (without limitation) that
certain current public information about the issuer is available, that the
resale occurs only after the holding period required by Rule 144 has been
satisfied, that the sale occurs through an unsolicited “broker’s transaction”
and that the amount of securities being sold during any three-month period does
not exceed specified limitations. I understand that the conditions for resale
set forth in Rule 144 have not been satisfied and that the Company has no plans
to satisfy these conditions in the foreseeable future. I further understand that
any resale of the Shares will be required to be made in compliance with
Applicable Securities Laws of Canada and that I may be required by the Company
to obtain an opinion of counsel (in form and substance satisfactory to the
Company) that such resale may be made pursuant to an applicable exemption under
Applicable Securities Laws of Canada.
     I will not sell, transfer or otherwise dispose of the Shares in violation
of the Plan, the agreement under which my right to acquire the Shares was
granted, the Applicable Stockholders Agreement, Applicable Securities Laws, or
the rules promulgated thereunder, including Rule 144 under the Securities Act.
     I acknowledge that I have received and had access to such information as I
consider necessary or appropriate for deciding whether to invest in the Shares
and that I had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the issuance of the Shares. I
confirm that I received my Option and I am electing to purchase Shares
voluntarily, and that I have not been induced to accept my Option or exercise my
Option by expectation of my employment or continued employment with the Company,
any Affiliate, or any related entity, within the meaning of Applicable
Securities Laws.
     I acknowledge that the Shares will be subject to certain encumbrances,
including, but not limited to, drag along rights in favor of certain
stockholders of the Company, repurchase rights in favor of the Company and/or
the Initial Investors, limitations on transfer, and other encumbrances set forth
in the Applicable Stockholders Agreement, and Option Agreement, or described in
the Company’s bylaws or certificate of incorporation in effect at such time as
the Company or such other person elects to exercise its right.
     I acknowledge that I am acquiring the Shares subject to all other terms of
the Plan, the Applicable Stockholders Agreement, the Stock Option Grant Notice,
and the Option Agreement.
     I further agree that if required by the Company (or a representative of the
underwriter(s)) in connection with the first underwritten registration of the
offering of any equity securities of the Company under the Securities Act (or
any underwritten registration of any securities of the Company prior to that
time), or as otherwise may be required by the Applicable Stockholders Agreement,
for a specified period of time, I will not sell, dispose of, transfer, make any
short sale

2



--------------------------------------------------------------------------------



 



(Canadian employees)
of, grant any option for the purchase of, or enter into any hedging or similar
transaction with the same economic effect as a sale, any Shares or other
securities of the Company held by me, and shall comply with such other
restrictions on transfer as provided in the Option Agreement and the Plan. I
further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop transfer
instructions with respect to my Shares until the end of such period.
     I agree, and as a condition of exercise if I am married I will obtain the
agreement of my spouse, that prior to the effectiveness of the first
underwritten registration of the Company’s equity securities under the
Securities Act, I will not transfer any or all of the Shares unless pursuant to
an exception provided in the Plan, the Applicable Stockholders Agreement, or
this Option Agreement.
     I agree that as a condition to this exercise, the certificates evidencing
the Shares shall remain in the physical custody of the Company or its designee
at all times prior to the last to occur of (i) the date on which all contractual
restrictions set forth in the Plan, the Applicable Stockholders Agreement, the
Company’s Articles of Incorporation and/or bylaws, or in the documents
evidencing the Option Agreement lapse, or (ii) the date on which all contractual
requirements set forth in the Plan, the Applicable Stockholders Agreement, the
Company’s Articles of Incorporation and/or bylaws, or in the documents
evidencing the Option Agreement are satisfied. As a condition to this exercise I
agree to execute three (3) copies of the Assignment Separate From Certificate
(with date and number of Shares blank) substantially in the form attached to
this Notice of Exercise as Attachment A, and two (2) copies of the Joint Escrow
Instructions substantially in the form attached to this Notice of Exercise as
Attachment B, and to deliver the same to the Company, along with such additional
documents as the Company may require.
     I further acknowledge that all certificates representing any of the Shares
subject to the provisions of my Option shall have endorsed thereon appropriate
legends reflecting restrictions applicable to the Shares, including the
Applicable Stockholders Agreement and/or Applicable Securities Laws.
     I agree to seek the consent of my spouse to the extent required by the
Company to enforce the foregoing.

         
 
  Very truly yours,    
 
       
 
 
 
   

Attachments:

A.   Form of Assignment Separate from Certificate   B.   Form of Joint Escrow
Instructions

3



--------------------------------------------------------------------------------



 



(Canadian employees)
ATTACHMENT A
FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE

 



--------------------------------------------------------------------------------



 



(Canadian employees)
ASSIGNMENT SEPARATE FROM CERTIFICATE
     For Value Received and pursuant to that certain Stock Option Grant Notice
and Option Agreement,                      hereby sells, assigns and transfers
unto                                  (“Assignee”)                     
(                    ) shares of the Common Stock of Activant Group Inc.
(“Shares”), standing in the undersigned’s name on the books of said corporation
represented by Certificate No.                      herewith, and do hereby
irrevocably constitute and appoint                                  as
attorney-in-fact to transfer the said stock on the books of the within named
issuer with full power of substitution in the premises. This Assignment Separate
From Certificate may be used only in accordance with and subject to the terms
and conditions of the Option Agreement and the Plan, in connection with the
reacquisition or transfer of the Shares issued to the undersigned pursuant to
the Option Agreement, and only to the extent that such Shares remain subject to
the transferee’s rights to acquire the Shares and other restrictions applicable
under the Option Agreement and the Plan.

               
 
  Date:        
 
   
 
   
 
           
 
  Signature:      
 
     
 
   
 
           
 
  Print Name:       
 
     
 
   

[Instruction: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to administer its rights
set forth in the Award without requiring additional signatures on your part.]

 



--------------------------------------------------------------------------------



 



(Canadian employees)
ATTACHMENT B
FORM OF JOINT ESCROW INSTRUCTIONS

 



--------------------------------------------------------------------------------



 



JOINT ESCROW INSTRUCTIONS
[Date]
Attn: General Counsel
Activant Group Inc.
c/o Activant Solutions Inc.
7683 Southfront Road
Livermore, CA 94551
Dear Sir/Madam:
     As Escrow Agent for both Activant Group Inc. (the “Company”), and the
undersigned recipient of stock of the Company (“Recipient”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the “Plan” and “Option Agreement” (as referenced in the Notice of
Exercise to which this document is attached), in accordance with the following
instructions:
     1. In the event that (i) certain stockholders of the Company exercise their
drag-along rights, (ii) the Company exercises its repurchase rights, (iii) the
Company exercises its rights to require that the Shares be contributed to a
trust as set forth in Section 13(c) of the Plan, or (iv) the Company or any
other Person exercises other contractual rights applicable to the Shares and in
effect as of the date hereof, the Company or its assignee will give to Recipient
and you a written notice specifying that the Shares of stock shall be
transferred as described in the Plan, the Recipient’s Option Agreement, or other
applicable governing documents. Recipient and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.
     At the closing, you are directed (a) to date any stock assignments
necessary for the transfer in question, (b) to fill in the number of Shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the Shares of stock to be transferred, to the Company or other proper
transferee.
     2. In the event that all applicable restrictions lapse, and when certain
requirements are satisfied, the Company or its assignee will give to Recipient
and you a written notice specifying that the appropriate number of Shares shall
be transferred to the Recipient along with any cash or in-kind dividends
declared subsequent to the date hereof and which relate to such Shares.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.
     At the closing, you are directed to deliver a certificate evidencing the
appropriate number of Shares, together with any cash or in-kind dividends
declared subsequent to the date hereof and which relate to such Shares, to the
Recipient.

4



--------------------------------------------------------------------------------



 



     3. Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing Shares of stock to be held by you hereunder and any
additions and substitutions to said Shares as specified in the Stock Option
Grant Notice or the Option Agreement. Recipient does hereby irrevocably
constitute and appoint you as Recipient’s attorney-in-fact and agent for the
term of this escrow to execute with respect to such securities and other
property all documents of assignment and/or transfer and all stock certificates
necessary or appropriate to make all securities negotiable and to complete any
transaction herein contemplated.
     4. This escrow shall terminate upon the date on which all contractual
restrictions or requirements set forth in the Plan or in the documents
evidencing the restrictions applicable to the Shares lapse or are satisfied as
determined by the Company.
     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledgee entitled thereto or, if none, to
Recipient and shall be discharged of all further obligations hereunder.
     6. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.
     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person,
firm or corporation by reason of such compliance, notwithstanding any such
order, judgment or decree being subsequently reversed, modified, annulled, set
aside, vacated or found to have been entered without jurisdiction.
     9. You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Stock Option Grant Notice or any documents or papers
deposited or called for hereunder.
     10. You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.
     11. You shall be entitled to employ such legal counsel, including but not
limited to Simpson Thacher & Bartlett LLP, and other experts as you may deem
necessary to advise you in connection with your obligations hereunder, and you
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation for such advice.

5



--------------------------------------------------------------------------------



 



     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be [Fill in Title of Escrow Agent] of the Company or if you shall
resign by written notice to each party. In the event of any such termination,
the Company may appoint any officer or assistant officer of the Company as
successor Escrow Agent and Recipient hereby confirms the appointment of such
successor or successors as his attorney-in-fact and agent to the full extent of
your appointment.
     13. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
     14. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities, you
may (but are not obligated to) retain in your possession without liability to
anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but you shall be
under no duty whatsoever to institute or defend any such proceedings.
     15. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail (or upon deposit with another delivery service), with
postage and fees prepaid, addressed to each of the other parties hereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten (10) days’ written notice to each of the other parties hereto:

             
 
  Company:   Activant Group Inc.    
 
      c/o Activant Solutions Inc.    
 
      7683 Southfront Road    
 
      Livermore, CA 94551    
 
      Attn:    
 
           
 
  Recipient:  
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
  Escrow Agent:   [Name]    
 
      Activant Group Inc.    
 
      7683 Southfront Road    
 
      Livermore, CA 94551    
 
      Attn: General Counsel    

     16. By signing these Joint Escrow Instructions you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Notice of Exercise.

6



--------------------------------------------------------------------------------



 



     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Option Agreement, the Notice of Exercise and these
Joint Escrow Instructions in whole or in part.

                  Very truly yours,
 
                Activant Group Inc.
 
           
 
  By:        
 
   
 
   
 
                Recipient
 
                          [Participant’s Name]
 
           

              Escrow Agent:    
 
            By:
 
         
 
           
 
            Name:
 
         
 
           

7